DETAILED ACTION
N/2020otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-30, drawn to a method of manufacturing a semiconductor package, classified in H01L21/561.
II. Claims 31-36, drawn to a semiconductor package, classified in H01L23/49822.
III. Claims 37-40, drawn to a method of manufacturing a semiconductor package, classified in H01L21/561568.

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the device of Claim 31 can be made by a materially different method, wherein forming a first plurality of layers of the first signal distribution structure on the first S1 side in a first direction, the first plurality of layers comprising a first SDS 1 conductive layer that laterally routes electrical signals is performed in-sequentially and using overall different process sequence.

I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed in Claim 21 requires forming a first signal distribution structure (SDS 1) on the first S 1 side by, at least in part, sequentially forming a first plurality of layers of the first signal distribution structure on the first S1 side in a first direction, the first plurality of layers comprising a first SDS 1 conductive layer that laterally routes electrical signals; after said forming the first signal distribution structure, removing the carrier from the first structure: coupling a semiconductor die to the first signal distribution structure in the first direction;  and after said coupling the semiconductor die and said removing the carrier from the first structure, forming a second signal distribution structure (SDS2) on the first signal distribution structure by, at least in part, sequentially forming a second plurality of layers of the second signal distribution structure in a second direction opposite the first direction, the second signal distribution structure comprising a first SDS2 conductive layer that laterally distributes electrical signals; while Claim 37 requires a conductive pillar that extends from the die pad; and an encapsulating material comprising a first encapsulant side facing the carrier, and a second  encapsulant side facing away from the carrier, where the encapsulating material laterally surrounds the semiconductor die and the conductive pillar; and forming a signal distribution structure over the second die side and over the second encapsulant side, wherein the signal distribution structure comprises: a dielectric layer comprising a first dielectric side facing toward the semiconductor die and the encapsulating material, and a second dielectric side opposite the first dielectric side; and a conductive path comprising: a conductive via that extends through the dielectric layer between the first dielectric side and the second dielectric side; and a horizontal trace on the second dielectric side and connected to the conductive via. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the device of Claim 31 can be made by a materially different method, wherein forming a first plurality of layers of the first signal distribution structure on the first S1 side in a first direction, the first plurality of layers comprising a first SDS 1 conductive layer that laterally routes electrical signals is performed in-sequentially and using overall different process sequence.
 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

2.	The inventions require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim(s) 31 is/are generic to the following disclosed patentably distinct species:
A. Package:
1.	Species I, as shown in FIG. 2.
2.	Species II, as shown in FIG. 3.
3.	Species III, as shown in FIG. 4.
4.	Species IV, as shown in FIG. 5.
5.	Species V, as shown in FIG. 6.

B. Packaging Process:
1.	Species I, as shown in FIGS. 1A to 1J. 
2.	Species II, as shown in FIGS. 7A to 7H. 
3.	Species III, as shown in FIGS. 9A to 9J. 
4.	Species IV, as shown in FIGS. 13A to 13J.
5.	Species V, as shown in FIGS. 15A to 15H. 
6.	Species VI, as shown in FIGS. 18A to 20J.
7.	Species VII, as shown in FIGS. 22A to 22J. 

The species are independent or distinct because: WITH RESPECT TO GROUP A OF THE PACKAGING STRUCTURE, the presence of encapsulating layer either surrounding or surrounding and covering the mounted dies; the solder ball contact, via plug and bonding pads as well the redistribution layer. In addition, these species are not obvious variants of each other based on the current record;
WITH RESPECT TO GROUP B OF THE PROCESSING OF PACKAGING STRUCTURE, the sequence of forming the second conductive layer prior to or after the removal of the carrier; the formation of micro bump pad sequence; the removal of the 
Applicant is required under 35 U.S.C. 121 to ELECT A SINGLE DISCLOSED SPECIES OF EACH OF THE IDENTIFIED GROUPS A AND B ABOVE, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require different search Queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898